/.:.
     )& . .




)_            OFFICE OF THE ATTORNEY GENERAL OF TEXAS   ’
                              AUSTIN
          Eonoreblo   Frmd morrir,   Pago t



               or mow,      Ooo5rdlng to the lut   Fe&err1   Gmma8,
               ohs11 noelte a8 ocmponootlon for hi8 8onioos
               the OUEof Six Dollcre ((6.00) for lo0h d&y he
               NIP 801'Wr Urd Sh6ll fUtii.r WOOiVC    on. DOllSI'
                ((1.00) per d&y Sor lut0mobllo lx p o no and
                                                         o   up-
               kes ; provldod bowavor    thst not pars than ton
                WV   ouch bdtf8    oholi bs oo~~loyodet lay on.
               tlom,  and prorld$ng further that the shorlrr   or
               Deputy ShariiS lttondlng any ommty or Dlrtrlot
               Court la oountloo of ororthroo huudrod &ad fifty
               th o u o o(nd660,000) lo o o r dla the
                                                    g toloot pnood-
               1% Fodorol GO!INO 8holl bei~@d tho own of 81x
               Doll&r8 (ttwo) ftw arch dQ"ytho SMrlli or
               Deputy shdrr       8h sll
                                       nn0    la lny.or   ouoh 8oid.
               oourts a8 b0iiirr0,    8nd Ono'Dollar    (2~LCC) par
               d&y 00 8UtfJmObilO   lxponoo and upkoop Ior each
               d&y ho may us. rold lutoMbl1..
                      Vho   oompoaootlon henln   provided for &hall
               bs ~8113rrom tho Connl       or Jury Fund ot the
                county l$footed, OS a6y bo d8tonnh8d       byth8
               Gonauloolon*ro Co ur t  th0n0r,   upon swo r nlco5unto
                8howlng the.&curt in rhlch cr tho Gand Jury for
               whloh; &old BolllSf, Slmrlff,or Dsputy Shorlfi
t              -80~~88,   with l Ot8tOmOnt rhorln&   tho dot&& on
/’
               zich     the 8erV~ae mut~pefionwdlnd the emant&
                        Ho ouoh olallrehell bo ~614 until lpprorod
                    ihe for&men or thb Gm,nd Jury or tho Judge oi
                     Court for which t&s ietio8     MO ~oriormad
                axidraid cl&lo?8jmll4m praoented to tho d&8-
               ion0ro Court or,to the County Auditor lo aountloo
               horlng a county auditor and &hall be allowed In
               ths msnnor provided by i*w for ti ruoh thoroo?a8
               may \ie found duo, and no yewrant in poyabt       ot
               tho amount &uo oholl bo p&id unlooo oountorsl&nod
               by ths County Auditor, Ii &IL~.~

                       10 8re ~urmblo to tlnd any otetuto provldlng tcr a
          door hdlirr     for -*ho end jury in any oountyi neither do UB
          find say ltatute prorral= fcr a rl&lly: balllit of the grand
          jury and rlxing their oomponoatlon, lxoopt in oountloo having
          8 paplotion     of one hindrod and fifty thcuoond (1SG,000)~or
          core inhobltonto looordlngto tho last Fodwal OOMUS~           In
          oeuntles oontol&        lM),OOG, or aoro lnhoblknto, rcoording
          to the la&t Fo&ebl oonsu8, the rtatuto fire8 tho ooo~onoo-
          tiGll for Nch.ridin&     ttd.ufi at th0 lUJS 5t #6.00 iOr maoh
          dsy thst    the brlliti  msy o&no, ood further provi&o Star

     ..
.       -




    1




            Honoroblo   Fred Norris,      Pago 8



            )l.OO per day fo r lutomc,bYlolipenoos and upkeep; howtar,
            the 8tOtUteS ra:kiw 110 Nab ~OViOiOn    tcr 0 riding boIlifS
            and hlo oompensatlon and txwvoli~    lxpenoe, or rothor for
            lutomblle lxpenoe and upkeep ln oountioo     with 8 populo-
            tlon cf loso than lSO,COO lnhobltonto.
                       Artiolo 557 OS tho Godo of CrImIn~llProooduro
            ppovldae that the oourt m&y lp p o lnt one or more b6ilitfS
            to attend upon the grend jury; and Art1010 367b of the Code
            of Criminal Prooedure  prorldes tlmt   the Dlotrlot   Attorney
            m&y eppoint on. or EGIV blliff.     to ltt0.ia UpGil the @and
            MY.

                       Thlo deportment hold oa Jonurary 7, 1995, thst
            Art1016 967b did not rope01 ArtIolo 367, but tbot Artlclo
            367b lppllod to o~untioo hotine a population of more then
            1.3c,OOOInhobit8ntS, and tbst  Art1010 +37 OFplied to coun-
            ties horlng 8 p5pUl8tIon Of 108~ then 150,OGO InbobItt.nto.
                        In riow of the f’orqol        8tttUteS,    YGU Ol% rO.pOOt-
            fully ldvieod thet it lo the opl 3 on of this department that
            in oountloo h&r!% a populotlon oi loss then 15C,GGO lnhoblt-
            lnt6, loocrdl~     to  the loot F&d&r81 oenouo, the oourt m&y op-
            point one or mere b8Ilitfo.to      attend up03 the g r a nd     jur y,
                                                                                 lxul
            that   the oompensetlon :f lqoh belll~f        appointed shall be
            $4.00 p&r dey for e&oh d&p and thst Nch bolllfl may some, xv
              lrdloso of whether cluoh bollltf     lo known es e rldlng boil-
            f tf, 4ocr bolllfi    or welklng bOlllit,      and ouch balllrt   &my
            lxeroloe   his own dlooretlon    so to whetter or net be will
            ride or wolk while attending to tha duties I.mpGoed upon him
            by the grand jury.

                      You ore furtbor   oaoIoed that uch beillrfo    ore act
            ontitled to any compcnsatlcn ror outontoblle lxpen60and up-
            keep , 34 that   the County Auditor would no% be lntltled to
            lllou such bolllfr   5# per mile, or any other oomprnootlon in
            lddltlon to the t4.CC per day eUcm06 ucb b&llIir by &t&U-
            tea.

                        Trusting   thet    the foregoing      answera your lnqulry,
            we rembln
                                                          Yours wry        truly
                                                     ATT0RE.Y GENERALOF TEXAS
            AW%H                                     Bs    (Slgnod)
            APPROVED JUL eo, 1939                                 Ardell     Wllllam#
            Vi.F. lloon                                                     AsoIotont
            FIRST ASSISTANT                 ApprOted
            ATTORKEY GIlNl?iRAL             o&i”,;      C5pttro
                                                          .
                                            t!!kr4L:,